Citation Nr: 1736218	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-41 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of Cesarean section, to include surgical scars.

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

3.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from January 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and the Appeals Management Center, respectively.  The matter was subsequently transferred to the RO in New Orleans, Louisiana.  The Board most recently remanded this matter in January 2017 to afford the appellant her requested video Board hearing.

The appellant was afforded a Board video hearing before the undersigned in May 2017.  A transcript is of record.

The Board notes that the RO added the issue of entitlement to TDIU to the appeal, in accordance with VA Fast Letter 13-13, despite the lack of a Notice of Disagreement received for that issue.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for lumbar spine degenerative disc disease and strain has been raised by the record, to include correspondence received in April 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The residuals of the appellant's Cesarean section include painful surgical scars which are well-healed, linear, and measure 10 centimeters.  

2.  Carpal tunnel syndrome of the right wrist was not present during the appellant's active service, manifest to a compensable degree within one year of separation, and the most probative evidence of record indicates that it is not causally related to her active service or any incident therein, nor is there any indication that it is causally related to or aggravated by a service connected disability.   

3.  The evidence is in relative equipoise as to whether the appellant's carpal tunnel syndrome of the left wrist is causally related to her active service.

4.  The appellant does not currently have a bilateral hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for residuals of a Cesarean section, to include painful surgical scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for entitlement to service connection for carpal tunnel syndrome of the right wrist have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  Affording the appellant the benefit of the doubt, carpal tunnel syndrome of the left wrist was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  

In reaching this determination, the Board has considered the appellant's contentions that the April 2014 VA examiner failed to note that she experienced pain in her Cesarean section scars.  Despite the VA examiner not noting her reports of pain, the Board has, and these reports have been taken into consideration in rating the disability.  For the reasons indicated in the discussion below, the examination report is adequate because it described the disability in sufficient detail to allow the Board to make a fully-informed evaluation, including the measurements of the scars themselves.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Neither the appellant nor her representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

		i.  Scars

Under Diagnostic Code 7801, scars (other than those of the head, face, or neck), that are deep or that cause limited motion are rated as follows:  If the area or areas exceed 6 square inches (39 sq. cm.), a 10 percent rating is assigned.  If the area or areas exceed 12 inches (77 sq. cm.), a 20 percent rating is assigned.  If the area or areas exceed 72 square inches (465 sq. cm.), a 30 percent rating is assigned.  If the area or areas exceed 144 square inches (929 sq. cm.) a 40 percent rating is assigned.

Under Diagnostic Code 7802, scars (other than those of the head, face, or neck), that are superficial and nonlinear are assigned a maximum 10 percent rating if the scar covers an area of 144 square inches (929 sq. cm.) or more.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars which are unstable or painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.

Under Diagnostic Code 7805, scars, other, including linear scars, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are to have any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

	C.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss or carpal tunnel syndrome, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

		i.  Hearing Loss

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

III.  Analysis

	A.  Evidence

The appellant's November 1980 enlistment examination report was normal.  The appellant stated that she was in good health.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
10
LEFT
0
0
5
5
10

A January 1983 clinical note in the appellant's service treatment records states that the appellant complained of left wrist pain.  

On her September 1983 Report of Medical History, the appellant stated that she was in good health.  She denied having or ever having had swollen or painful joints; hearing loss; ear, nose, or throat trouble; broken bones; and arthritis, rheumatism, or bursitis.  The September 1983 separation medical examination was normal.  No scar, wrist, or hearing loss complaints or abnormalities were identified.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
15
25
LEFT
15
5
15
15
20

In pertinent part, the post-service record on appeal includes a March 1987 clinical note which states that the appellant complained of pain and numbness in both hands, and had positive Tinel's and Phalen's tests, which the January 2015 VA examiner stated are consistent with carpal tunnel syndrome.  The appellant was diagnosed with left wrist tendonitis in December 1990.  She was diagnosed with bilateral carpal tunnel syndrome in December 1991.  She was diagnosed with right wrist tendonitis in September 1998.

A December 2005 clinical note states that the appellant denied hearing problems.  A July 2008 clinical note states that the appellant reported having chronic hearing problems since separation from service.

An August 2009 clinical note states that the appellant had bilateral carpal tunnel syndrome, which she reported had been slowly progressive over about 20 years.

In her VA Form 9, received in October 2009, the appellant stated that she complained about her left wrist while on active duty.  She was provided pills, but the pain came back in both hands.  She stated that both wrists were put into casts a couple of years after separation from service.  She stated that she fired an M-16 rifle without earplugs for at least two weeks because she could not hear her instructor, and that her separation hearing test showed a change in hearing.  She stated that in April 1982, she gave birth to a child via a vertical Cesarean section.  However, a friend gave birth at the hospital two weeks later and was given the "bikini" cut.  The appellant stated that her own scar was the ugliest scar she had ever seen until she had another child via Cesarean section years later.  Because the first Cesarean had been vertical, this one had to be as well.  She reported severe pain in her hands as a result of her carpal tunnel syndrome.

In a statement received in December 2009, the appellant stated that her Cesarean section scars itch, causing her to scratch so much that they will bleed sometimes.

A September 2011 private clinical note states that the appellant reported having carpal tunnel syndrome for the past 20-plus years.  It was noted that the appellant wanted a physician to sign medical documents so she could obtain disability benefits from VA.  She was diagnosed with carpal tunnel syndrome.  No medical opinion regarding the etiology of her carpal tunnel syndrome was offered.

The appellant was afforded a VA examination for her hearing in May 2013.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
10
15
15
25
25

Speech discrimination testing, using the Maryland CNC word list, was 96 percent for the right ear and 94 percent for the left ear.  The appellant was diagnosed with right ear sensorineural hearing loss.  The left ear was normal.  The VA examiner stated that a medical opinion regarding the etiology of the appellant's hearing loss could not be provided because the claims file was unavailable for review.  The appellant's hearing loss did not impact ordinary conditions of daily life, including her ability to work.  The appellant reported military and recreational noise exposure, although she denied any occupational noise exposure.  

The appellant was afforded a VA examination for her bilateral wrists in August 2013.  The claims file was not available.  She was diagnosed with bilateral wrist strains related to carpal tunnel syndrome.  She reported experiencing symptoms of sharp, shooting pains from her elbow to wrist and locking hands.  She reported that she was diagnosed with bilateral carpal tunnel syndrome by symptoms and treated conservatively.  The appellant was also afforded a peripheral nerves examination for her wrists, during which she was diagnosed with bilateral ulnar neuropathy via nerve conduction studies and bilateral carpal tunnel syndrome.

August 2013 VA medical opinions state that the appellant's peripheral nerves exam appeared to be consistent with carpal tunnel syndrome.  A VA examiner opined that the appellant's bilateral wrist disorder appeared to only be residuals of carpal tunnel syndrome, and not a separate wrist disorder.  A VA examiner opined that the appellant's bilateral carpal tunnel syndrome with bilateral wrist strains is less likely than not due to in-service wrist diagnosis of tendonitis because tendonitis is anatomically unrelated to median nerve compression, carpal tunnel.

An October 2013 clinical note states that the appellant has poor body image due to multiple scars on her body, including her Cesarean section scars and those related to her breast cancer treatment.

A statement from the appellant's child was received in April 2014, which stated that the appellant's child observed the appellant having wrist and hearing problems since the child's birth.  Since the child was born, the appellant could not hear clearly.

In a statement received in April 2014, the appellant explained that she is very self-conscious due to the vertical Cesarean sections she received.  She stated that, while in active service, her job as a supply clerk required her to do a great deal of writing, typing, and lifting heavy equipment.  She stated that, in 1987, she required a cast on her right wrist.  She stated that she was unemployed until 1990 and was not aware of any injury besides the wear and tear of lifting, writing, and typing in the military.

The appellant was afforded a VA examination for her scars in April 2014.  The claims file was reviewed.  The appellant was diagnosed with well-healed in-service and post-service Cesarean incisions without residuals.  Neither scar was painful or unstable.  There was no frequent loss of covering of skin over either scar, and neither was due to burns.  Each scar was an abdominal incision from the umbilicus to the top of the vulva.  Each scar was smooth, flat, and linear; and each measured 10 cm.  The scars do not result in limitation of function.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with either scar.  The scars do not impact the appellant's ability to work.  It was noted that the appellant has a high school education.  Following separation from service, she worked off and on as a pizza cook for 12 years and then as a packer for moving companies from 2003 to 2010.  She stopped working in May 2010 when she was diagnosed with breast cancer.

An April 2014 clinical note states that the appellant complained of itching at her Cesarean section scars and tried topical steroids with no relief.

A statement from the appellant's ex-husband was received in May 2014.  He stated that he and the appellant were married for 21 years and divorced six years prior to the statement.  He stated that he and the appellant met one year before the appellant's separation from service.  He stated that the appellant has always had problems with her hands.  At times, her hand and wrist would hurt so badly that she was unable to take care of their children.  He stated that the appellant required a cast on one wrist to keep it stable enough to heal.  

A statement from the appellant, received in May 2014, notes that she was so self-conscious about her Cesarean section scars that she did not allow her ex-husband to see her belly.

In the appellant's VA Form 9, received in July 2014, she stated that she experiences pain in the lower part of her Cesarean scars every time she wears garments that sit or roll down onto the scars, although the VA examiner did not note this report of pain. She stated that the VA examiner did not mention that her perineal area was not shaved and that she experiences severe itching.  She stated that she experiences depression every day when she sees her scars.

The appellant was afforded a VA examination for her bilateral wrists in January 2015.  The claims file was reviewed.  She was diagnosed with left wrist carpal tunnel syndrome, status post left carpal tunnel release surgery.  It was noted that she was first diagnosed in 1983.  A 4.0 cm. by 0.5 cm. scar on the left palmar surface of the wrist was noted; however, it was not painful or unstable.  Tenderness, but no pain, along the scar was noted.  It was slightly hyperpigmented.  The VA examiner opined that it was more likely than not that the appellant's left wrist carpal tunnel syndrome, status post left carpal tunnel release, is a progression of the diagnosed left wrist/hand pain/tendonitis during active service because the evidence of record clearly showed consistent complaints of symptoms, suggesting that carpal tunnel had been progressing since the 1980s.  However, the VA examiner opined that the appellant's right wrist carpal tunnel syndrome is a new and separate condition that was not diagnosed until December 1991.

An American College of Rheumatology summary of information about carpal tunnel syndrome was received in October 2016.

In the appellant's representative's brief, received in November 2016, it is argued that the appellant was unable to continue working because her bilateral carpal tunnel syndrome, bilateral hearing loss, and tinnitus.  It was also noted that the appellant has been awarded Social Security Disability Insurance benefits.

The appellant was afforded a video Board hearing before the undersigned in May 2017.  She testified that she was exposed to loud noises during active service.  She stated that, when firing her weapon during training, she had to remove her earplugs to hear orders.  She stated that she was exposed to loud noises from equipment being used on-base and in the barracks because they were located right behind the helicopter pad.  She stated that she did not currently wear hearing aids.  The appellant stated that she was given medication for wrist pain during active service in 1982.  She stated that, after separation from service, all of her jobs involved picking things up.  She stated that she had to lift pizzas, pack up homes, and lift people in a nursing home, all of which worsened the problem with her wrists.  She stated that she underwent left wrist surgery in 2015 and was hesitant to undergo surgery on her right wrist because she still experienced significant pain in her left wrist.  She stated that she worked in supply while on active duty.  The appellant testified that her Cesarean section scar was painful and tender.  She described that her scar was painful and tender with clothes pressing on it and rolling down.  She described the sensation as sensitive, like a papercut, stinging, and throbbing.  She reported that she was taking pain medication for her wrists.  The appellant stated that she was told during her hearing test that there was nothing really wrong with her.  However, the appellant testified that she cannot understand the words coming out of people's mouths and has to turn the television and radio volumes up in order to catch dialogue.  She stated that she has considered having her hearing tested privately because she believes she needs hearing aids.  She stated that her hearing has worsened since her last VA examination.  The appellant testified that she asks friends and family to repeat words and speak more slowly as she has trouble comprehending what is said.  She also reported experiencing pain in her right ear.  She stated that she did not experience wrist or hearing problems prior to active duty.

A June 2017 clinical note from Dr. E.C. states that the appellant reported that bilateral hand pain, numbness, and tingling have been present, with intermittent symptoms, since 1981.  She also stated that she was diagnosed with carpal tunnel syndrome.  Dr. E.C. stated that the appellant's records indicated that she wore braces on her bilateral wrists and modified her activities.  Dr. E.C. also completed a disability benefits questionnaire; however, no opinion with respect to a relationship between her current symptoms and an in-service event, injury, or disease was provided.  Dr. E.C. noted that the appellant reported that her condition prevents her from working in a job that requires repetitive hand use.

A statement from the appellant was received in July 2017.  She stated that she is unable to work.  She stated that, since 1982, she has had to perform lifting, bending, and standing for long periods of time, and has had to continuously use her hands.  She stated that she feels her physical and mental health problems all began during her active service.  She reported experiencing pain in her ears, worse in the right.  She stated that she has told her ear, nose, and throat doctor that words are not clear to her, but has been told that it is just in her mind.  She expressed displeasure at being told that her pain may be due to mental health problems by a nurse practitioner.  She stated that her hands are too weak to clean and style her hair.  She also stated that writing more than two lines at a time is very painful.

B.  Entitlement to an initial compensable rating for residuals of Cesarean section, to include surgical scars

Although the April 2014 VA examiner stated that the appellant's Cesarean section scars were not painful, the appellant competently and credibly reported that her two Cesarean section scars are painful.  Thus, entitlement to an initial 10 percent rating, and no higher, under Diagnostic Code 7804 is warranted.  Entitlement to an initial rating in excess of 10 percent is not warranted for the appellant's two Cesarean section scars because the appellant has less than three scars and examination has shown that her scars are well healed and not unstable.  The Board has considered the appellant's contentions to the effect that her scars are itchy and occasionally bleed but finds that this evidence does not establish "frequent" loss of covering of skin over the scars to establish a higher rating under Notes (1) and (2), particularly in light of clinical evidence which describes her scars as well-healed.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that the appellant's Cesarean section scars were rated by the RO under Diagnostic Code 7805.  However, because the appellant's Cesarean section scars are painful, her symptoms are more closely approximated by Diagnostic Code 7804.  As Diagnostic Code 7805 directs the rater to rate scars under an appropriate diagnostic code, changing the diagnostic code from 7805 to 7804 does not prejudice the appellant.

The Board has considered the applicability of other diagnostic codes for the appellant's Cesarean section scars.  However, they are not of the head, face, or neck, nor are they nonlinear.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802.

There is no evidence, nor does the appellant contend, that she is unemployable solely due to her Cesarean section scars.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

C.  Entitlement to service connection for carpal tunnel syndrome of the right wrist

Although the appellant argues that her right wrist carpal tunnel syndrome was caused by or incurred in service, the Board finds that the preponderance of the evidence is against this disability being caused by or incurred in service.  

The appellant's service treatment records show that she was treated for her left wrist during active service.  Her service treatment records do not state that she received treatment for, or complained of, her right wrist.  Her September 1983 separation examination showed that her right upper extremity was normal, as was a neurological examination.  The appellant herself denied swollen or painful joints, broken bones, arthritis, rheumatism, or bursitis.  The January 2015 VA medical examiner noted that the appellant's right wrist carpal tunnel syndrome was a new and separate condition, not diagnosed until December 1991.

There is no contemporaneous evidence of right wrist complaints until 1987, unlike the left wrist, which was complained about and treated during service.  The appellant, more recently, has contended that she experienced right wrist problems in the early 1980s, and began experiencing pain in her right wrist after having her left wrist treated during service.  She has also argued that, because she did not do much with her right wrist between separation from service and 1987, and was not working during that time, her right wrist disability must be caused by her active service.  The Board notes that the appellant is not competent to render a medical opinion with respect to the etiology of her right wrist disability.  Regardless, the Board finds that her contemporaneous statement at the time of her separation from service is entitled to greater probative weight than more recent lay recollections, decades later, of right wrist symptoms in service and on a continuous basis thereafter.  

In summary, the Board finds that given the negative service treatment records, the normal findings at service separation, and the post-service clinical evidence, the most probative evidence establishes that carpal tunnel syndrome was not present during service or manifest to a compensable degree within one year of service separation.  Moreover, as set forth above, a VA examiner reviewed the record and considered the Veteran's medical history and concluded that her right carpal tunnel syndrome was not causally related to her active service or any incident therein.  There is no probative evidence of record which contradicts this conclusion.  Finally, the record contains no indication, nor has the appellant contended, that her right carpal tunnel syndrome is causally related to or aggravated by another service-connected disability.  Under these circumstances, the preponderance of the evidence is against the claim.  

D.  Entitlement to service connection for carpal tunnel syndrome of the left wrist

Upon weighing the evidence of record, the Board finds that the evidence is in relative equipoise as to whether her left wrist carpal tunnel syndrome is caused by or incurred in service.  Despite the negative nexus opinions in the record, the well-reasoned January 2015 VA medical opinion stated that it was more likely than not that the appellant's current left carpal tunnel syndrome was a progression of the diagnosed left wrist/hand pain/tendonitis during active service; thus, the appellant is afforded the benefit of the doubt and entitlement to service connection is granted.




E.  Entitlement to service connection for bilateral hearing loss

After reviewing the record, the Board concludes that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.

The appellant contends that she developed bilateral hearing loss as a result of noise exposure during active service.  As set forth above, she described significant in-service noise exposure, including discharging firearms without earplugs during training, being exposed to loud machinery and equipment, and being assigned to barracks near a helicopter landing pad.

That an injury such as noise exposure or acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.

As described in detail above, the appellant's service treatment records show that her hearing acuity both in service and since that time does meet the criteria for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 dictates that service connection may not be established for disability due to impaired hearing unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The appellant's May 2013 VA examination revealed speech recognition scores using the Maryland CNC Test of 96 percent for the left ear and 94 percent for the right ear; no frequency had an auditory threshold of greater than 30 decibels; and the auditory threshold for at least three frequencies was not 26 decibels or greater.  She was diagnosed with right ear sensorineural hearing loss and it was noted that the left ear was normal.  There is no other post-service clinical evidence establishing a current hearing loss disability.  Although the appellant has a diagnosis of right hear sensorineural hearing loss, she does not meet the criteria under 38 C.F.R. § 3.385 to have hearing loss for VA compensation purposes.

Moreover, the record on appeal shows that the appellant has never had a hearing loss disability for VA purposes.  As set forth above, audiograms performed between 1980 and 2013 consistently showed that her hearing acuity was normal limits.  The appellant denied having hearing problems in December 2005.  The appellant's contentions that she has experienced hearing loss since active service and was exposed to loud noises in service, and the appellant's child's statement that the appellant has had hearing problems since the child's birth, have been considered by the Board.  Although the appellant is competent to describe symptoms of difficulty hearing, she is not competent to state that her hearing acuity is severe enough to meet the specific criteria set forth in section 3.385.  Under these circumstances, entitlement to service connection for bilateral hearing loss must be denied because the most probative evidence shows that the appellant does not currently have a hearing loss disability for VA purposes.  

Congress specifically limits entitlement for service-connected disease or injury to cases where in-service incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA has promulgated regulations specifically defining a hearing loss disability.  See 38 C.F.R. § 3.385.  Although the appellant has contended that she has problems discerning words when people speak, when she watches television, and when she listens to the radio, and that these problems have worsened, the record contains audiometric test results which establish that the decreased hearing acuity she perceives does not meet the criteria set forth in section 3.385, a necessary prerequisite to an award of service connection for hearing loss.  Although the appellant is competent to describe her decreased hearing acuity, she is not competent to state that her hearing acuity meets the required pure tone thresholds, in decibels.  Again, absent probative evidence of a current hearing loss disability, the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 10 percent rating for residuals of Cesarean section, to include surgical scars, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for carpal tunnel syndrome of the right wrist is denied.

Entitlement to service connection for carpal tunnel syndrome of the left wrist is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The appellant contends that she is unemployable due to her service-connected disabilities, to include carpal tunnel syndrome, as well as her lumbar spine disability.  As set forth above, the Board has awarded an initial 10 percent rating for surgical scarring as well as service connection for left carpal tunnel syndrome.  The RO has not yet had the opportunity to effectuate these decision.  Moreover, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spine degenerative disc disease and strain has been referred to the AOJ.  Thus, the issue of entitlement to TDIU is inextricably intertwined with these matters and a remand is required.


Accordingly, the case is REMANDED for the following action:

1.  After the referred issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spine degenerative disc disease and strain has been adjudicated by the AOJ, and after the Board's decision awarding an initial 10 percent rating for residuals of Cesarean section, to include surgical scars, and service connection for carpal tunnel syndrome of the left wrist have been effectuated, readjudicate the issue of entitlement to TDIU.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the appellant and hers representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


